Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00315-CV

                 IN THE INTEREST OF A.G.K. AND T.L.C., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02489
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        On July 28, 2016, appellants filed a brief in which they referred to the minors involved by
their full names. The appellants also filed exhibits containing the minors’ full names.

         On September 20, 2016, appellants filed an unopposed motion for extension of time to
file a reply brief requesting until September 26, 2016, to file their reply.

         The Texas Rules of Appellate Procedure prohibit the filing of documents, including
briefs and exhibits, in appeals involving the termination of parental rights that disclose a minor’s
name or date of birth, and the rules require that such information be redacted before filing. See
TEX. R. APP. P. 9.8(b)(1); 9.9(a)-(c). We therefore strike appellants’ brief and order appellants
to refile the brief and appendix, appropriately redacted, by September 26, 2016.

         Furthermore, we grant appellants' motion for extension of time and order appellants to
file their reply brief by September 26, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court